DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Claim(s) 1-3, 5-11, 14-19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Amazon DynamoDB Developer Guide, API Version 2012-08-10 (Year: 2012) in view of Liu et al. US2017/0091809
Regarding claim 1, Amazon DynamoDB Developer Guide teaches: receive a request to obtain a first item from a first table of a key-value database; responsive to the request: (Amazon DynamoDB Developers Guide see pages 6, 11 query or scan to retrieve items in table and dynamodb such that items with the same key value are stored together where query or scan reads on request and nature of dynamodb storing data by key value reads on key value database)
apply a partitioning scheme for the key-value database to identify a first partition assigned as a storage location for the first item, wherein the partitioning scheme assigns different respective items of the first table and a second table of the key-value database to different ones of a plurality of partitions including the first partition such that the first partition and second partition are stored across the plurality of partitions (Amazon DynamoDB Developers Guide see page 2, 21 dynamodb to manage tables of items in a kvp database, dynamodb to store data in partitions, partition is an allocated storage for a table. The plural nature of tables reads on first and second tables)
obtain the first item from the first partition; and 
return the first item (Amazon DynamoDB Developers Guide see page 11 retrieving items in table using partition key. Retrieving items reads on obtain and return first item and items from table reads on items from first partition as partitions are allocated storage for a table)
Amazon DynamoDB Developer Guide does not distinctly disclose: a memory to store program instructions which, if performed by at least one processor, cause the at least one processor to perform a method to at least:  
Wherein the first partition is also assigned, according to the partitioning scheme, as the storage location for a second item from a second table 
However, Liu teaches: a memory to store program instructions which, if performed by at least one processor, cause the at least one processor to perform a method to at least:  (Liu see paragraph 0138 0149 processor, memory, processing units having executable instructions on machine readable medium device able to store the instructions)
Wherein the first partition is also assigned, according to the partitioning scheme, as the storage location for a second item from a second table (Liu see paragraph 0062 each partition to have a plurality of tables. This reads on a second table being assigned to the same partition as the first table and the data in the tables reads on items)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a key value storage system as taught by Amazon DynamoDB Developer Guide to include one partition storing multiple tables as taught by Liu for the predictable result of more efficiently storing and organizing data. 
Regarding claim 2, Amazon DynamoDB Developer Guide further teaches: receive a second request to access a plurality of items in the first table; (Amazon DynamoDB Developers Guide see page 11 retrieving items by using GetItem, Query, or Scan where each of these methods can be a request which reads on second request)
responsive to the second request 
obtain respective pointers to the plurality of items in the first table from a table index structure that identifies items that belong to the first table; and 
obtain the plurality of items from respective ones of the partitions of the key-value database identified based on the partitioning scheme and the respective pointers to perform the second request.  (Amazon DynamoDB Developers Guide see page 6, 7 partition key of table to determine the partition in which item is stored using secondary indexes where using a partition key to locate data in partition reads on the use of pointers)
Regarding claim 3, Amazon DynamoDB Developer Guide further teaches: wherein to obtain the respective pointers to the plurality of items in the first table from the table index structure, the method causes the at least one processor to at least evaluate one or more portions of the table index structure stored in a cache.  (Liu see paragraph 0062 0063 cache to include a hashmap which computes an index into an array in which a value is stored where the nature of a hashmap reads on index and pointers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a key value storage system as taught by Amazon DynamoDB Developer Guide to include one partition storing multiple tables as taught by Liu for the predictable result of more efficiently storing and organizing data.
Regarding claim 5, see rejection of claim 1.
Regarding claim 6, Amazon DynamoDB Developer Guide further teaches: receiving a second request to insert the item into the table of the key-value database; and 
responsive to the second request: 
updating a table index structure that identifies items that belong to the table to add the second item; and (Amazon DynamoDB Developers Guide see page 8, adding or updating items in based table dynamodb the corresponding item in index is also added or updated. Adding items reads on insert and these features applying to any base table or item reads on second item and second request)
inserting the second item in the first partition of the plurality of partitions of the key-value database that is assigned as a storage location for the item according to the partitioning scheme for the key- value database. (Amazon DynamoDB Developers Guide see page 22 when writing data to table, use partition key to determine which partition should contain item)
second item belong to second table (Liu see paragraph 0062 each partition to have a plurality of tables with data)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a key value storage system as taught by Amazon DynamoDB Developer Guide to include one partition storing multiple tables as taught by Liu for the predictable result of more efficiently storing and organizing data. 
Regarding claim 7, Amazon DynamoDB Developer Guide further teaches: wherein the updating the table index structure and the inserting the second item in the first partition are performed as a transaction at the key-value database.  (Amazon DynamoDB Developers Guide see page 646 update and write and adding items as a transaction
Regarding claim 8, Amazon DynamoDB Developer Guide further teaches: wherein the table index structure is stored as a plurality of items in the key-value database that are assigned respective storage locations among the plurality of partitions according to the partitioning scheme and wherein updating the table index structure comprises performing one or more access requests with respect to one or more of the partitions of the key-value database that stores one or more of the items of the table index structure (Amazon DynamoDB Developers Guide see page8, 21, 789 dynamodb to store data in partitions, partition is an allocated storage for a table, adding or updating items in table dynamodb, updates or adds corresponding item in index, access to dynamodb based on authentication where access based on authentication reads on access request)
Regarding claim 9, see rejection of claim 2.
Regarding claim 10, see rejection of claim 3. 
Regarding claim 11, Amazon DynamoDB Developer Guide further teaches: further comprising removing one of the portions of the table index structure from the cache that has exceeded a cache time limit for that portion (Amazon DynamoDB Developers Guide see page 048 409 726 automatic cache eviction enabled with TTL(time to live) deleting items from table and as items are deleted they are removed from local and global indexes where TTL reads on exceeding time limit)
Regarding claim 14, see rejection of claim 1.
Regarding claim 15, see rejection of claim 2.
Regarding claim 16, see rejection of claim 3. 
Regarding claim 17, see rejection of claim 11. 
Regarding claim 18, Amazon DynamoDB Developer Guide further teaches: receiving a second request to delete a third item from the first table of the key- value database; and 
responsive to the second request: 
updating a table index structure that identifies items that belong to the first table to remove the third item; and (Amazon DynamoDB Developers Guide see page 8, deleting or updating items in table dynamodb, updates or deletes corresponding item in index)
deleting the third item in a second partition of the plurality of partitions of the key-value database that is assigned as a storage location for the item according to the partitioning scheme for the key-value database. (Amazon DynamoDB Developers Guide see page 42 43 deleting items requires use of partition key where using a partition key to delete reads on deleting item in partition)
Regarding claim 19, Amazon DynamoDB Developer Guide further teaches: receiving a second request to update a third item from the first table of the key- value database; and (Amazon DynamoDB Developers Guide see page 8, adding or updating items in table dynamodb)
updating the third item in a second partition of the plurality of partitions of the key-value database that is assigned as a storage location for the third item according to the partitioning scheme for the key-value.  (Amazon DynamoDB Developers Guide see page 22 when writing data to table, use partition key to determine which partition should contain item)
Claim(s) 4, 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Amazon DynamoDB Developer Guide, API Version 2012-08-10 (Year: 2012) in view of Liu et al. US2017/0091809 and in further view of Terry et al. US2019/0392061
Regarding claim 4, Amazon DynamoDB Developer Guide further teaches: wherein the key-value database is a NoSQL database service offered as part of a provider network (Amazon DynamoDB Developers Guide see pages 23 24 NoSQL to be used in dynamodb where dynamodb reads on provider network)
Amazon DynamoDB Developer Guide does not teach: wherein the plurality of partitions are stored at respective storage nodes wherein the request to obtain the item is received at a request routing node and wherein to obtain the first item from the first partition, the method causes the at least one processor to at least send a request to one of the respective storage nodes that hosts the first partition to obtain the first item.
	However, Terry teaches: wherein the plurality of partitions are stored at respective storage nodes wherein the request to obtain the item is received at a request routing node and wherein to obtain the first item from the first partition, the method causes the at least one processor to at least send a request to one of the respective storage nodes that hosts the first partition to obtain the first item (Terry see paragraphs 0018 0023 0042 by processor store data in partitions across different storage nodes and routing node to receive request for an item and direct the request to a storage node that stores the item)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a key value storage system as taught by Amazon DynamoDB Developer Guide to include using nodes for storing partitions as taught by Terry for the predictable result of more efficiently storing and organizing data.
Regarding claim 20, see rejection of claim 4. 
Claim(s) 12 are/is rejected under 35 U.S.C. 103 as being unpatentable over Amazon DynamoDB Developer Guide, API Version 2012-08-10 (Year: 2012) in view of Liu et al. US2017/0091809 and in further view of Deshpande et al. US2019/0050436
Regarding claim 12, Amazon DynamoDB Developer Guide does not teach: wherein the table index structure is a b-tree based structure
	However, Deshpande teaches: wherein the table index structure is a b-tree based structure (Deshpande see paragraph 0089 key value store each column is indexed using data structures such as B-trees)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a key value storage system as taught by Amazon DynamoDB Developer Guide to include the use of a b-tree as taught by Deshpande for the predictable result of more efficiently storing and organizing data.
Claim(s) 13 are/is rejected under 35 U.S.C. 103 as being unpatentable over Amazon DynamoDB Developer Guide, API Version 2012-08-10 (Year: 2012) in view of Liu et al. US2017/0091809 and in further view of Basham et al. US2018/0341665 in further view of Singh et al. US8996482
Regarding claim 13, Amazon DynamoDB Developer Guide teaches: wherein the partitioning scheme for the key-value database is a distributed partitioning scheme wherein returning the first item obtained from a first partition of a plurality of partitions of the key-(Amazon DynamoDB Developers Guide see page 11 21 dynamodb to store data in partitions, partition is an allocated storage for a table and retrieve items based on partition key)
generating a hash value for the first item based, at least in part, on an identifier for the first item; and (Amazon DynamoDB Developers Guide see page 6 table with partition key to be used to get hash to determine the partition data for a table is to be stored)
Amazon DynamoDB Developer Guide does not teach: maps different ranges of hash values to different ones of the plurality of partitions
Generating a hash value based, at least in part on an identifier for the first table
identifying the first partition according to the respective range of hash values mapped to the first partition that includes the generated hash value
However, Basham teaches: maps different ranges of hash values to different ones of the plurality of partitions (Basham see paragraph 0071 mapping ranges of hash values to a corresponding partition) 
identifying the first partition according to the respective range of hash values mapped to the first partition that includes the generated hash value (Basham see paragraph 0071 mapping ranges of hash values to a corresponding partition)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a key value storage system as taught by Amazon DynamoDB Developer Guide to include the use of a hash range as taught by Basham for the predictable result of more efficiently storing and organizing data.
Amazon DynamoDB Developer Guide as modified does not teach: Generating a hash value based, at least in part on an identifier for the first table 
However, Singh teaches: Generating a hash value based, at least in part on an identifier for the table (Singh see col. 25 lines 41-67 col. 26 lines 1-7 hash function applied to a block based on identifier of the table)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a key value storage system as taught by Amazon DynamoDB Developer Guide to include generating hashes based on table identifiers as taught by Singh for the predictable result of having more easily generating organized hash values to organize and manage data.

Response to Arguments
	Applicant’s argument: Liu reference does not teach newly amended concepts in the claim.
	Examiner’s response: Applicant’s argument is considered but is not persuasive. Based on the remarks section, it seems that the applicant puts a great amount of responsibility in terms of teaching the claims on the Liu reference. However, it is important to note that the Liu reference is used to combine with the primary reference. The Liu reference does not have to teach partitioning the exact detail as described by the claim because much of that detail is covered by the primary reference. Liu is used to teach the concept that a single partition can stored data from multiple tables and that is exactly how the examiner interprets the claim language. Applicant’s arguments about Liu not teaching a key value database being partitioned 

Applicant’s argument: Prior art of record does not teach generating a hash for an item based on identifier of the item and identifier or the table
	Examiner’s response: Applicant’s argument is moot as new art is applied to rejection this concept. 












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153